usl r*":;;cous f
UNITED sTATEs DIsTRIcT coURT °-“`~"-’-“'~""="m~** 9*`*'-

n`?l@i\lnl! .
soUTHERN DISTRICT oF GEORGIX 20 PH 3'9‘*

SAVANNAH DIVISION

 

RANDALL YOUNG,
Petitioner,
CV418-2 73

V.

EDWARD PHILBIN,

\.J\_/`_/`_/\_/\_/\_/\_/\_/

Respondent.

ORDER

Randall Young is an inmate confined at Augusta State l\/ledical Prison
in Grovetown, Georgia, for crimes committed in Cobb County, Georgia.
Doc. 1. He has filed a habeas petition pursuant to 28 U.S.C. § 2254,
challenging the state court’s jurisdiction Doc. 1.

He evidently chose to file his § 2254 petition in this judicial district
because he is incarcerated in Columbia County. See 28 U.S.C. § 90(0)(1)
(Augusta Division). He Was convicted, however, in Cobb County, Which lies
within the Northern District of Georgia. 28 U.S.C. § 90(a)(2). A federal
habeas petitioner is allowed to file his petition in either the district Where
he Was convicted or in the district Where he is confined 28 U.S.C.

§2241(d); Wrighr U. mdiana, 263 F. App’X 794, 795 <11+,11 cir. 2008).

Hence, both this Court and the Northern District concurrently have
jurisdiction to hear his case.

Nevertheless, it is longstanding judicial policy and practice to funnel
such petitions into the district Within Which the state prisoner Was
convicted, since that Will be the most convenient forum. Mitchell v.
Henderson,, 432 F.2d 435, 436 (5th Cir. 1970); See Wright, 263 F. App’X at
795. That practice also fosters an equitable distribution of habeas cases
between the districts This case is therefore TRANSFERRED to the
Northern District of Georgia for all further proceedings See 28 U.S.C.
§ 1404(a) (perrnitting a district court to transfer any civil action to another
district or division Where it may have been brought for the convenience of
parties and Witnesses and in the interest of justice); Rufus 1). Kemp, 2013
WL 2659983 at * 1 (S.D. Ga. June 12, 2013).

so oRI)ERED, this Z¢*c`iay of November, 2013.

0 c./-'é~ jai/w

TE'.D ST.-KTES .\I.-\GISTR.-X'I`E JL'DGE
"I'HERN DIS'I'R_I CT OF GEORGI.-’x

